911

‘0.
b
 \
              OFFICE   OF   THE   ATTORNEY    GENERAL     OF   TEXAS
0
                                     AUSTIN




      Honorable Oeorgo B. Shepjard
      Comptroller of Putill Aocountr
      Aurtin, Tour
      Ecu   sir:




                Yaw letter of J                          uerting the opln-
      ion of thlr departumnt                            d quertlon, read8
      88 follovr~



                                               the tax on ray beer
                                               aontrinerr thereot
                                               lppad out or fexaa
                                               efund a8y be made
                                               the Bo8rd 8t the
                                               bed by the Bo&rd


                                   has been prsrented to this de-
                                    rIULd in the 8t8te Tre8rury
                                   d be 8lloc8ted.

                          111 no. 117, &ttS Or th6 RegUl8I~
            Seraion of the Forty-eighth bgi818tLWe, uaended
            cert8in provirions 0r the Twm   Liquor law. Seo-
            tlon 23 ~88 mended by addug Seation 23 l/2,   vhlch
            rO8d@, 8I rOllOV0:
                  "After 8lhO8tiOA 6f iUlld8 t0 d8rr8y 8dmLn-
            i8tr 8tiVe  lxpenae8 88 provided in the OUrrent Ce-
            flrtBk2ntdl &WOpri8ttOA    AOt, 811 fUnda derived
                                                                                           912



BoAor8ble Oeorge 8. Sheppwd,               p8ge 2


     lru8 the 88le Or bwr tU 8t8 l rh811 be deposlt-
     ld in the St8te Treasury 81 f0
                                  "E WI:

                               ourth to the Av8118ble School
     Fund . "'('I         One-'

          “l(b)  Threwfourth8  to the Clearanae Fund
     88 rotlded in 3ectloa 2, Artfole XX of H. 8. lie.
     8, kpter   164, Aotr of the R8gUm   Sarrlon or the
     ;y7t ~fl~l8tU.W, iOr the pu?porer  derlgA8tsd by
              .
             'I   vi11
                   thnnlryou to sdolre thlr d4partaeAt
      hi ub.ich fundof the 3t8to the $5.00 fee rborb men-
      tioned should b4 pl8ced."
             After       oamtull       oanalder1n.g    the    foregoing    rt8tuter   it
18 OUT OpLniOA th8t the'35.00 ree mmtlonsd i8 AOt t8X r4VeAUe
8Ad thsreloro would not be 8lloo8ted 81 t8x r4Vonwa undrr the
pOVl8iOM      Of SeMte          Bill no. li?, ACt8 Or fh             48th bgl818-
              Serrlon, 1943. A8 herstofore rtated the $5.00
ture, Regulilar
ies 18 not 8 t8X but 18 more in the nature Of 8 Berti   charge
ror rertiosr performed by the Texar Liquor Control Bo8rd in
8dmlnlrtrrlng Artlole 667-23, Vernon'8 AAAotated fenal Code,
             Ito have 08r4ftilJ          se8robad     thr    8t8tuter     8nd rail to
itid  8ny   St8tUt8         r8ld 45.00 fee to 8q rpecl8l
                          8llOC8tlIQ                         fund
or iundr.  Therdore, IA the rbwno    of 8ny rtatute  lpe0i~r:0-
811x 8llOC8ting 88ld &?i.oote4 t0 8llJ8 0181 rUAd OF rUtI&,
it 18 our opinioa th8t 8816 $5.00 fee I$ ould be doporlted IA
the g0n4r81 rund 0r th4 st8te.
                                                            Your8 very truly
                                                 ATTORRZY OEnEtAL OF l-!ZAS




                                                                  Ard411 Yllll8m8
                                                                        Asulrtarit
AVIdb